FILED
                           NOT FOR PUBLICATION                                DEC 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MICHAEL JACKSON,                                 No. 12-17179

              Petitioner - Appellant,            D.C. No. 2:11-cv-00448-FJM

  v.
                                                 MEMORANDUM*
RANDY TRACY, Acting Chief
Administrator, Gila River Indian
Community Department of Rehabilitation
and Supervision and GILA RIVER
INDIAN COMMUNITY COURT,

              Respondents - Appellees.


                   Appeal from the United States District Court
                             for the District of Arizona
               Frederick J. Martone, Senior District Judge, Presiding

                     Argued and Submitted November 5, 2013
                            San Francisco, California

Before: REINHARDT and WATFORD, Circuit Judges, and LASNIK, District
Judge.**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert S. Lasnik, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
      1. The Indian Civil Rights Act (ICRA) guarantees a criminal defendant’s

right “at his own expense to have the assistance of counsel for his defense.” 25

U.S.C. § 1302(a)(6). We need not decide whether this provision guarantees the

right to effective assistance of retained counsel, because Jackson did not retain

counsel. Nor did he accept the offer of free counsel from the Gila River Indian

Community Defense Services Office. He instead hired a lay tribal advocate, who

was not admitted to the bar of any State. The plain meaning of the term “counsel”

as used in the ICRA is “licensed attorney.” See Wheat v. United States, 486 U.S.
153, 159 (1988). The ICRA does not protect a criminal defendant’s right to the

effective assistance of a tribal advocate who is not admitted to the bar.

      2. For the same reason, we need not decide whether the ICRA’s guarantee

of the right to due process, 25 U.S.C. § 1302(a)(8), sets minimum constitutional

standards for effective representation by attorneys. Cf. Brubaker v. Dickson, 310
F.2d 30, 37 (9th Cir. 1962). Even if those standards apply here, they govern only

the conduct of licensed attorneys, not lay tribal advocates.

      AFFIRMED.